These are separate appeals by a petitioner who is dissatisfied with the amount of compensation awarded to him by a Probate Court in proceedings initiated by him under G. L. c. 215, § 39A (as amended by St. 1951, c. 80), (1) from the decree awarding such compensation and (2) from nine various orders, decrees or denials (G. L. c. 215, § 9, as unamended) made, entered or announced by the court in the course of other proceedings which were designed to attack as incomplete or untrue the findings which might be or were made by the judge on the original petition. No evidence is reported, even in connection with the one hearing as to which the petitioner did comply with the provisions of Rule 18 of the Probate Courts (1959). See Paone v. Gerrig, 362 Mass. 757, 759, n. 4 (1973), and the cases cited therein. The basic arguments advanced to us depend upon assertions of fact contained in the petitioner’s brief which either are not supported by anything found in the record (see Coonce v. Coonce, 356 Mass. 690, 693 [1970]) or appear in the record only in the form of unsworn statements *876(some of which the judge expressly found to be untrue) made by counsel in support of various motions or in various claims of appeal. There is nothing which requires us to, and we shall not, disturb any of the orders, decrees or denials. They are all affirmed. The Anderson estate is to have double costs (G. L. c. 211A, § 15, inserted by St. 1972, c. 740, § 1) from November 18,1971.
Michael A. Molloy (Joseph W. Mahony with him) for the petitioner.
Walter J. Griffin for the respondent.

So ordered.